  Name, Address, and Phone Number of Attorney(s):
  GEORGE GOST/SBN 166475
  HEMAR, ROUSSO & HEALD, LLP.
  15910 Ventura Blvd., 12th Floor
  Encino, California 91436
  Tel: (818) 501-3800
  Email: ggost@hrhlaw.com
        UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF CALIFORNIA
  SMS FINANCIAL J. LLC                                                            CASE NUMBER
                                                  Plaintiff(s)                2:16-MC-00140-TLN-AC
                   v.
  GATES CONCERTE CONSTRUCTIONS, INC.                             (PROPOSED) ORDER TO APPEAR FOR EXAMINATION
                                                                    OF JUDGMENT DEBTOR RE ENFORCEMENT OF
            Defendant(s)                                                          JUDGMENT


The Court, having considered the Application for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Application be G GRANTED G DENIED.

TO: CASSANDRA GATES, CEO OF GATES CONCRETE CONSTRUCTION, INC.
                  (Name of Person Ordered to Appear)

YOU ARE ORDERED TO APPEAR personally before the Honorable ALLISON CLAIRE, to:

        X         furnish information to aid in enforcement of a money judgment against you.
        G         answer concerning property of the judgment debtor in your possession or control or concerning a debt
                  you owe the judgment debtor.
        G         answer concerning property of the defendant in your possession or control concerning a debt you
                  owe the defendant that is subject to attachment.
        G         furnish information to aid in enforcement of a money judgment against the judgment debtor.
        G         furnish information to aid in enforcement of a right to attach order against the defendant.


 Date of appearance: January 16, 2019              Courtroom: 26          Time: 10:00 a.m.

 Location of Appearance: 501 I STREET, SACRAMENTO, CALIFORNIA 95814

This Order may be served by a Marshal, sheriff, registered process server, or the following, specially appointed
person:
                   (Name of Appointed Process Server)
Date: October 12, 2018
                                                                              U.S. Magistrate Judge

                APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                                  ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (03/17)                            (Enforcement of Judgment/Attachment)                    Page 1 of 2
                             APPEARANCE OF A THIRD PERSON
                (ENFORCEMENT OF JUDGMENT - CALIFORNIA C.C.P. SECTION 708.120)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
 claims that the person to be examined pursuant to this order has possession or control of property which is yours
 or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or type the
 description. Use an additional sheet of paper, if necessary.):




 If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
 you MUST file your exemption claim in writing with the court and have a copy personally served on the
 judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption may be waived.



  APPEARANCE OF A THIRD PERSON (ATTACHMENT - CALIFORNIA C.C.P. SECTION 491.110)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
 the reasonable attorney fees incurred by the plaintiff in this proceeding.


                              APPEARANCE OF A CORPORATION, PARTNERSHIP,
                              ASSOCIATION, TRUST, OR OTHER ORGANIZATION

 It is your duty to designate one or more of the following to appear and be examined:   officers, directors, managing
 agents, or other persons who are familiar with your property and debts.




                               ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (03/17)                         (Enforcement of Judgment/Attachment)                       Page 2 of 2
